DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, claims 1-8 and the species of an isolated antibody that binds to SEQ ID NO: 2 in the reply filed on 5/28/21 is acknowledged.
Claims 9-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/28/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The specification teaches that the antibodies specifically bind to IL-10 peptides set forth in SEQ ID NOs: 1-38. The specification teaches that IL-10 peptide of SEQ ID NO: 2 was administered to producer hens to generate an anti-IL-10 antibody (See paragraph 0074). The specification teaches that IL-10 expression is increased in calves infected with C. parvum. The specification teaches that there was a trend in reduced C. parvum shedding and a significant increase in fecal pH, which indicates reduced C. parvum oocyst shedding, in the group treated with anti-IL-10 antibody. The specification teaches that an unexpected benefit to the treatment group was a decrease in respiratory disease and less antibiotic usage (See page 20 and figure 1).
A method of reducing a symptom of respiratory disease in a pre-weaned milk-fed mammal, comprising orally administering to the pre-weaned milk-fed mammal an effective amount of an interleukin-10 peptide or an isolated antibody that specifically binds an interleukin-10 peptide does not meet the written description provision of 35 U.S.C. 112(a). The claims broadly encompass administering an IL-10 peptide or an isolated antibody that binds to an IL-10 peptide. However, these peptides and antibodies have no correlation between their structure and function. 
Regarding the IL-10 peptides, claim 1 is not limited to any particular IL-10 peptide, and thus, the term IL-10 peptide encompasses peptides of any length and sequence. While the specification discloses IL-10 peptides set forth in SEQ ID NOs: 1-38, the specification does not demonstrate that these peptides have the function of reducing a symptom of a respiratory 
Regarding the antibodies recited in the claims, the claim encompass a genus of antibodies described solely by their function of binding to an IL-10 peptide and reducing a symptom of a respiratory disease in a pre-weaned milk-fed mammal. However, with the exception of disclosing a single anti-IL-10 antibody generated against the IL-10 peptide set forth in SEQ ID NO: 2, the specification does not provide guidance regarding antibodies having the claimed function. The specification does not provide adequate written description to identify the broad genus of the claims because the specification does not disclose a correlation between the necessary structure of the antibody, and the claimed functions to be maintained (i.e. binding to an IL-10 peptide and reducing a symptom of a respiratory disease in a pre-weaned milk-fed mammal). Thus, the specification does not distinguish the claimed genus from others, except by function. 
Although the term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to its specific binding function; therefore, correlation is less likely for antibodies than for other molecules. Accordingly, the specification does not define any structural features commonly possessed by members of the genus because, while the description of an ability of a claimed antibody or antibody fragment thereof may generically describe that molecule’s function, it does not describe the molecule itself. A definition by function does not suffice to define the genus because it is only an indication of what the antibody or antigen binding fragment thereof does, rather than what it is; therefore it is only a definition of a useful result rather than a definition of what achieves that result. In addition, because the genus of antibodies, is highly variable (i.e. each different antibody capable of binding to an IL-10 peptide would necessarily have a unique sequence of amino acids; see 
In Abbvie v. Centocor (Fed. Cir. 2014), the Court noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. The instant case has many similarities to Abbvie. First, the claims clearly attempt to define the genus of antibodies by their function of binding to IL-10 and reducing a symptom of a respiratory disease. As noted by Abbvie above, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description. Second, there is no information in the specification based upon which one of skill in the art would conclude that the disclosed genus of antibodies for which applicant has identified as having the recited functions would be representative of the entire genus. The specification discloses no structure to correlate with the function. Similar to the antibodies disclosed in Abbvie, the instant specification discloses a single anti-IL-10 antibody that binds the IL-10 peptide having the amino acid sequence set forth in SEQ ID NO:2, and thus, does not describe representative antibodies to reflect the structural diversity of the claimed genus. The species disclosed does not describe representative examples to support the full scope of the claims. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Further, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]; emphasis added. "See Enzo Biochem, 323 F,3d at 368, 83 USPQ2d at 1615; Noelle v, Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) {Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to 
Accordingly, the specification also does not provide adequate written description to identify the broad genus of the claims, claimed only by a partial structure and functional characteristics and not structures per se, because inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the breadth and variation within the claimed genus. Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous antibodies had not yet been identified and thus the specification represents little more than a wish for possession; See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing ”a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516,1521,222 USPQ 369, 372-73 {Fed. Cir.1984) (affirming a rejection for Lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). Therefore, one of skill in the art would not conclude that Applicant was in possession of the broad and highly variable genus of IL-10 peptides and isolated antibodies that bind an IL-10 peptide claimed only by a partial structure and functional characteristics.
Regarding the respiratory disease, the instant specification also does not provide description for treatment of the entire set of diseases encompassed by the term "respiratory disease". The claim is overly broad in that there is no limiting definition of the term "respiratory disease". Thus, the Examiner adopts its broadest reasonable interpretation. Encyclopedia Britannica defines “respiratory disease” as “any of the disease and disorders that affect human respiration” Encyclopedia Britannica Online Dictionary, Cryptosporidium parvum and associated with a reduced appetite, abnormal attitude, dehydration, reduced weight gain, and/or decreased fecal pH (See paragraph 0016). Thus, the claim then is very broad insofar as it recites reducing a symptom of a respiratory disease. The specification relies on the demonstration that a single anti-IL-10 antibody reduces symptoms of bovine respiratory disease to provide support for administering IL-10 peptides and IL-10 antibodies in the method. However, as taught by Singh et al. US Patent 5,102,872, published April 7,1972), administration of protein and polypeptide agents to livestock has proved to be problematic. Singh et al. teach that as peptides and proteins are typically digested upon oral administration, such agents must be frequently administered by parenteral means. However, parenteral means of administration polypeptides are not suitable for livestock due to the large number of animals that may need to be treated and risk of infection due to the unhygienic environment. Furthermore, excessive handling that is required for parenteral administration is detrimental to livestock (See column 2). Given the teachings of Singh et al., it cannot be readily predicted that a particular IL-10 polypeptide or IL-10 antibody will be effective in treating livestock, as is required by the instant method. The demonstration that anti-IL-10 reduces some symptoms of bovine respiratory disease is not deemed to predicative of reducing symptoms of other respiratory diseases in all mammals because the genus of diseases encompasses conditions which differ from those disclosed in etiologies, molecular mechanisms, diagnostic approaches, treatment modalities, and therapeutic endpoints. It should be noted that some of the symptoms recited in the claims and specification are not necessarily symptoms of a respiratory disease (i.e. diarrhea, increased fecal pathogens, such as Cryptosporidium parvum, reduced weight gain, decreased fecal pH), and therefore, it is unclear which symptoms are 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
The skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptide’s, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481,1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, 
A "representative number of species" means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347,1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
Regarding the polypeptides encompassed by the claims, protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within 
Regarding the antibodies encompassed by the claims, the instant specification does not describe any anti-IL-10 antibody with regards to its structural components, such as CDRs or variable regions. It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. Paul (Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapter 8, pages 292-295, 1993) teaches that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences, which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (See pages 293-295). While some publications acknowledge that CDR3 is important for antigen binding, the conformations of other CDRs as well as the framework are 
The diversity of antibodies binding a single antigen is discussed by Ferrara et al. (mABs, 2015; 7(1): 32-41). Ferrara et al. teach that generation of antibodies to a single antigen using two rounds of phage display results in an antibody library comprising 105-106 antibodies (See page 36). Ferrara et al. teach that there is substantial variation in the genus of antibodies that bind a single antigen, on the order of hundreds of different sequences and states "The number of different FICDR3s selected against the test antigens ranges from 74 to 460, with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account" (See page 36). Given that Ferrara et al. teach 
Additionally, as evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an “epitope” (page 937, column 2). According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding. Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding. Given the teachings of Greenspan et al., it follows that the immunoepitopes that will bind to a given antibody can only be identified empirically.
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a plurality of peptides and antibodies that may not have the biological function that is recited in the present claims. It should be noted that the claimed invention encompasses a genus of IL-10 peptides, and antibodies that bind to IL-10. The agents have the function of reducing a symptom of a respiratory disease. However, with the exception of a single antibody that binds to the IL-10 peptide having the amino acid sequence set forth in SEQ ID NO: 2, the instant specification does not demonstrate any agent that has the required functions (i.e. binding IL-10 and reducing a symptom of a respiratory disease). Based on the teachings of the instant specification and the prior art, one of skill in the art would not conclude that Applicant was in possession of the genus of peptides and antibodies that perform the function of the method claimed.
Consequently, the method of reducing a symptom of respiratory disease in a pre-weaned milk-fed mammal, comprising orally administering to the pre-weaned milk-fed mammal 
Claim Status
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sand et al. (Oral Antibody to interleukin-10 Prevents Growth Suppression by Coccidia infection"; from Poultry Science Association 101st Annual Meeting Abstracts; Abstract P310; July 9-12, 2012; Poult. Sci. 91(suppl 1) page 107) teach administration of an oral IL-10 antibody prevents growth suppression by coccidian infection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646